Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 03/04/2020, including preliminary amendments filed on 12/08/2020 has been entered.
Claims 1-20 are pending.
Claims 16-20 have been added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7,     8, 11-14, and     15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 20160041534 A1, cited by applicant of record).

Regarding claims 1, 8, and 15, Gupta discloses an apparatus for configurable event and action sequencing process (EASP) in an Internet of Things system [fig. 10 no. 1000], the apparatus comprising:
a processor [fig. 10 no. 1006]; and
a memory [fig. 10 no. 1008] coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations [fig. 9] comprising:
obtaining a request (Notifications operate as requests in that entries are created based on the notifications [fig. 9 no. 910, 960]) to create a first event state resource of a plurality of event state resources for an application (Create generic entry (i.e., first of a plurality of event state resources) [fig. 9 no. 960]), wherein an event state resource is a resource associated with a state of an event of the application, wherein the event is a detected condition that triggers an action to be performed (The EMDG monitors the state of the window (i.e., event state resource), including whether the state changes (e.g., from open to closed) (i.e., detected condition triggers state change and assigns it an enumeration and text description (i.e., action)) [par. 0101]); and
in response to the request, creating the event state resource [fig. 9 no. 960]),
wherein the first event state resource is a resource that comprises:
a current status of the state of the event (Window open [par. 0101-102]), and
a transition parameter (Window open to closed [par. 0101-102]).
Regarding claim 15, Gupta discloses a computer-readable storage medium [fig. 10 no. 1008].

Regarding claims 4, 11, and 18, Gupta discloses everything claimed, as applied above.
Gupta further discloses:
wherein the event state resource comprises an indication of an event that ends the current state of the event to allow for the exit of the current state of the event [par. 0101-103].

Regarding claims 5, 12, and 19, Gupta discloses everything claimed, as applied above.
Gupta further discloses:
wherein the transition parameter comprises actions to be performed based on the detected condition [par. 0101-103].

Regarding claims 6, 13, and 20, Gupta discloses everything claimed, as applied above.
Gupta further discloses:
further operations comprising obtaining a request to create a transition resource, wherein the transition resource is associated with a second event state resource [par. 0101-103].

Regarding claims 7 and 14, Gupta discloses everything claimed, as applied above.
Gupta further discloses:
wherein the first event state resource comprises an identifier of the next event state to transition to [par. 0101-103].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1, 8, and 15 respectively, and further in view of Ly (US 20150067154 A1, cited by applicant of record).

Regarding claims 2, 9, and 16, Gupta discloses everything claimed, as applied above.
Gupta further discloses further operations comprising:
receiving a request to add a second event state resource for the application [fig. 9 no. 910-960];
based on the request to add the second event state resource, analyzing the first event state resource (Determining if an existing entry exists (i.e., analyzing first event state resource) [fig. 9 no. 950-960]); and
based on the analysis of the first event state resource, determining whether the second event state resource to the EASP can be integrated without negatively affecting operations of the EASP while the EASP is actively running [fig. 9 no. 960].
Although Gupta discloses whether the resource can be integrated, as discussed above, Gupta does not explicitly disclose when the resource can be integrated. However, these concepts are well known as disclosed by Ly.
In the same field of endeavor, Ly discloses:
when the resource can be integrated [fig. 7 “IoT Event evaluates – condition fails/passes”].


Regarding claims 3, 10, and 17, Gupta discloses everything claimed, as applied above.
Gupta further discloses further operations comprising:
receiving a request to add a second event state resource of the plurality of event state resources for the application [fig. 9 no. 910-960];
based on the request to add the second event state resource, analyzing the first event state resource (Determining if an existing entry exists (i.e., analyzing first event state resource) [fig. 9 no. 950-960]); and
based on the analysis of the first event state resource, determining whether the second event state resource to the EASP can be added without negatively affecting operations of the EASP while the EASP is actively running [fig. 9 no. 960].
Although Gupta discloses whether the resource can be added, as discussed above, Gupta does not explicitly disclose when the resource can be updated. However, these concepts are well known as disclosed by Ly.
In the same field of endeavor, Ly discloses:
when the resource can be updated [fig. 7 “IoT Event evaluates – condition fails/passes”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with Ly. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of determining when to send the notification [Ly fig. 7 “Step 8”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419